DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge et al (2017/0162898).
Ge et al disclose an electrolyte solution comprising DI water, and two quaternary ammonium halides with ether functional groups, and zinc bromide in a concentration of  about 0.1 to about 3M ([0030], instant claim 4;  examples, claim 1; instant claims 1 and 11). Compounds employed in examples include:

    PNG
    media_image1.png
    51
    130
    media_image1.png
    Greyscale

This compounds meets the limitations of the instant formula 1 (instant claims 2 and 3), and is employed in examples in an amount of 0.7M (instant claim5).
The reference claims that the quaternary halide is selected from the group consisting of 10 formulas, one of which is the compound above. One of skill in the art would have envisaged employing any of the ten compounds in claim 1, which includes those meeting the limitations of the instant formulas 4, 6, 7, and 8, also of the instant claim 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al.
Ge et al has been discussed above. The reference further teaches that additional salts are included, selected from the group including:

    PNG
    media_image2.png
    91
    161
    media_image2.png
    Greyscale

These compounds fall within the scope of the instant claim 6, and are included in a molar ratio of 0.02 to about 50 (instant claims 6 and 7; [0028], examples). The reference solution further comprises additional components including bromine, zinc chloride, ammonium chloride, and potassium chloride (a potassium salt, [0031]; instant claims 8 and 10). Components in this category are employed in examples in concentrations of about 0.7M (see examples; instant claim 9). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Ge et al, choosing as the additional compound B, that as taught above, or wherein the solution further comprises a compound equivalent to the instant conductive agent (potassium salt), in an amount as claimed as taught to be included by the reference, wherein the resultant solution also meets the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722